DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/22 has been entered.
 Claims 1-2, 5-6, and 10 are amended. Claim 9 remains cancelled. Claims 1-8 and 10-15 are pending and addressed below.

Compact Prosecution
The “minimum bending radius” remains contested below. Because the desired interpretation of this features has been explained in the record, they are addressed below with art for the purpose of compact prosecution. However, as the word ‘radius’ continues to be used to refer to a diameter, contradiction to its common meaning and without a special definition in the specification, the drawings retain their objections and the term remains rejected under 112(b).
The new feature of “fin height” in claim 10 appears to also run afoul of the misuse of the terms radius and diameter in the specification. The radius “R” as labelled is describe in the specification as being between 0.7 and 0.95 of the fin height “HF”. However, in the drawings, specifically Fig. 3A, “R” is clearly larger than “HF”. It appears as if the specification intended in this instance to actually refer to a bending radius (i.e. half of the feature “R” as labelled in the figures) rather than the bending diameter which “R” currently is illustrated as. This has generated the new Drawing Objection below.

Drawings
The drawings are objected to because the element numeral which purports to define a radius (R) does not identify a radius. Between the two labelled end points of the feature “H is approximately equal to R” (using symbols not words) in Fig. 1A, the element 2 has been bent through a rotation of 180 degrees. Therefore, the feature labelled as a radius is actually a diameter of curvature, or double the radius. While it is acknowledged that the original specification may have indicated that the radius is approximately equal to “H”, such use of the words is in contradiction to their common meaning and has not been presented with a special definition in the specification.
Additionally, the Figures must contain all features claimed, and the newly added features of claim 10, as described in detail above, are contradicted by the present Figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 5 and 10, the word “radius” continues to be used in contradiction to its standard meaning without a special definition. See the drawing objections above.
In claim 10, the deletion of the words “second flat tubes” at the beginning of line 30 appear to have created antecedent basis issues for the subsequent recitation of “the second flat tubes”.
In claim 10, “the fin height” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2020/259671 (‘671).

Regarding claim 1, ‘671 teaches a flat tube (Fig. 16) for a heat exchanger (Fig. 14) comprising a tube body (52) having a plurality of coolant channels (illustrated in Fig. 3) for a coolant or refrigerant, the tube body has outer top, bottom (521), and connecting side (5211) surfaces with a thickness between the top and bottom (521) sides and a width between the side surfaces (5211); the tube body has a heat exchange portion (52; Figs. 15-16) extending along an extension direction (longitudinal direction of 52); wherein the tube body has an angled portion (51) extending along a transverse direction that is inclined with respect to the extension direction (see, e.g. Fig. 13 and 15); a bent portion (55, 56, 541; Fig. 16) connects the heat exchange portion (52) to the angled portion (51; Fig. 16); the angled portion (51) is arranged at a distance D from the heat exchange portion (52) measured in an offset direction (“down” in Fig. 16) perpendicular to both the extension and transverse directions (Fig. 16); the bent portion has a first end region (55) facing the heat exchange portion with a first bend (the bend between 55 and 52 in Fig. 16) counter to the offset direction (“up” in Fig. 16) and a second end region (541) facing the angled portion (51) with a second bend (541; see Fig. 16) in the offset direction (“down” in Fig. 16); the heat exchange portion (52) has a first longitudinal end (area near 543) and the angled portion (51) has a second longitudinal end (the area most distant from 541) and the heat exchange portion (52) extends rectilinearly along the extension direction (left-right in the Fig. 16 below) in the area of the first longitudinal end.


    PNG
    media_image1.png
    397
    667
    media_image1.png
    Greyscale


‘671 further teaches that: the extension direction follows a straight line (see Figs. 15-16), per claim 3; the tube body includes numerous coolant channels arranged in a queue along the width of the tube and separated by division walls extending in the thickness direction (see Fig. 3), per claim 7.

Regarding claim 5, see the annotated Figure above in which all the relevant claimed limitations have been marked.

Regarding claim 6, the tube body is twisted 180 degrees in the second bend (541; see annotated figure above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over ‘671 in view of CN 103644685 (‘685).
‘671 does not teach that the transverse and extensions directions are perpendicular or that the first and second longitudinal ends are orthogonal.
‘685 teaches that it is old and well-known in the art to form twisted and bend flat pipes of a heat exchanger (212, 222) such that the transverse and extension directions are either non-perpendicular (Fig. 11) or perpendicular (Fig. 7).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of ‘671 with either perpendicular or non-perpendicular relationships between the transverse and extension directions, and thus the first and second longitudinal ends, as these are art recognized equivalents by ‘685 and each will have merits relative to sizing, packing, airflow, installation, etc.

Claims 8, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1762808 (‘808) in view of ‘671.
Regarding claim 8, ‘671 does not specify materials of manufacture.
‘808 teaches that it is old and well known to form flat, bent tubes from extruded aluminum (Para.  [0033]).
It would have been obvious to one of ordinary skill to utilize old and well-known materials in the construction of ‘671, such as aluminum, as such choices have been explicitly left to the ordinary artisan by ‘671.

Regarding claim 10, ‘808 teaches a heat exchanger comprising: first (800), second (820), and third (840) collectors; first flat tubes (2) each of which has a tube body delimiting at least one coolant channel for a coolant or a refrigerant (40), the tube body having outer top and bottom (wider faces) surfaces defining a thickness (Fig. 5) and outer side surfaces opposite each other, joining the top and bottom surfaces, and defining a width between them (Fig. 5); the tube body has a heat exchange portion (200) extending along an extension direction (Fig. 3) and an angled portion (201, 203) extending along a transverse direction inclined with respect to the extension direction (at least at portion 201); a bent portion (the joint between 200 and 201) connects the heat exchange portion to the angled portion (Fig. 3); first longitudinal ends of the heat exchange portions facing away from the bent portions are received in associated first openings of the first collector (800; Fig. 2) and second longitudinal ends of the angled portions facing away from the bent portions are received in associated second openings of the second collector (820; Fig. 2); second flat tubes (22; Fig. 2) have first longitudinal ends received in associated third openings of the third collector (840; fig. 2) and second longitudinal ends arranged opposite the first received in fourth openings of the first collector (800; Fig. 2) wherein the first and fourth openings are spaced apart from one another (vertically; Fig. 2).
‘808 does not teach that the angled portion has an offset direction and that the bent portion has a bend counter to the offset direction.
‘671 teaches a flat tube (Fig. 16) for a heat exchanger (Fig. 14) comprising a tube body (52) delimiting at least one coolant channel (illustrated in Fig. 3) for a coolant or refrigerant, the tube body has outer top, bottom (521), and connecting side (5211) surfaces with a thickness between the top and bottom (521) sides and a width between the side surfaces (5211); the tube body has a heat exchange portion (52; Figs. 15-16) extending along an extension direction (longitudinal direction of 52); wherein the tube body has an angled portion (51) extending along a transverse direction that is inclined with respect to the extension direction (see, e.g. Fig. 13 and 15); a bent portion (55, 56, 541; Fig. 16) connects the heat exchange portion (52) to the angled portion (51; Fig. 16); the angled portion (51) is arranged at a distance D from the heat exchange portion (52) measured in an offset direction (“down” in Fig. 16) perpendicular to both the extension and transverse directions (Fig. 16); the bent portion has a first end region (55) facing the heat exchange portion with a first bend (the bend between 55 and 52 in Fig. 16) counter to the offset direction (“up” in Fig. 16) and a second end region (541) facing the angled portion (51) with a second bend (541; see Fig. 16) in the offset direction (“down” in Fig. 16); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the tube of ‘808 as taught by ‘671 in order to increase the turbulence within the tube, as is taught as a benefit by ‘671.
‘671 teaches that the bending radius (as labelled, actually a diameter) is less than 2x a fin height plus tube thickness (as disclosed by the applicant, not as claimed) as a gap can be seen illustrated between adjacent tubes in Figure 14, but does not specify a specific ratio.
As no criticality has been given by the applicant to the claimed ratio, it would have been obvious to one of ordinary skill in the art to choose any ratio that avoids contact between adjacent tubes, including 0.7 to 0.95.

‘808 further teaches that: the first and second tubes are arranged alternatingly in the offset (identical to the stacking) direction (see Fig. 2), per claim 11; when viewed along the stacking direction, the heat exchange portions of the first and second tubes completely overlap and the angled portions do not (see Fig. 3), per claim 12; fins are accommodated in an intermediate space between adjacent flat tubes (see Fig. 1), per claim 13.

Regarding claim 15, ‘808 teaches that the second tubes have a mirror image shape to the first. In the combined teachings of ‘671 and ‘808 it would have been obvious to one of ordinary skill in the art at the time of the invention to modify both first and second tubes, as discussed in claim 10 above, in mirror symmetric fashion to provide the same benefits of ‘671 to both sets of tubes.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over ‘808 in view of ‘671 and Jin (US 2018/0340746).
‘808 in view of ‘671 does not teach that the second tubes are straight whereas the first tubes are bent.
Jin teaches that it is old and well-known in the art to form such heat exchangers wherein the first (21) and second (22) tubes each bend outwardly from each other (Fig. 5) in the same manner as ‘808 or wherein the first (21) tubes are bent outwardly (Figs. 1-3) and the second (22) tubes are straight (Figs. 1-3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of ‘808, as modified, with straight second tubes, as taught by Jin, in order to reduce the bending steps necessary during fabrication.

Response to Arguments
Applicant's arguments filed 12/13/22 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the bending radius are interesting, but it appears that they are based on a either a feature of perspective or only applicable to a single embodiment. For example, it does not appear possible to draw a neat circle in the same position in Figure 2B. However, in all of the Figures, regardless of orientation, the 180 degree bend which is executed by the tube is still defined by a diameter equal to “H”.
The assertion that the heat exchange portion of the tube does not extend rectilinearly prior to the bends is not persuasive and it is unclear how to interpret the figures of the prior art to support such a claim.
Finally, the argument that 0.7 to 0.95 as a range has criticality is not persuasive. However, prior to any further argumentation on this point, it remains to be seen whether such a feature can even be illustrated without the entry of new matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on 571.270.5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/Primary Examiner, Art Unit 3763